IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



AP-75,987




EX PARTE GUADALUPE VILLAMAR PALOMARES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2006-CR-11-B IN THE 138TH DISTRICT COURT
FROM CAMERON COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of
more than four ounces of marihuana and sentenced to five years’ imprisonment.  He did not appeal
his conviction. 
            Applicant contends that his sentence is illegal.  Possession of more than four ounces but less
than five pounds of marihuana is a state jail felony, with a maximum punishment of two years in a
state jail.  The trial court determined that the punishment assessed when Applicant’s deferred
adjudication community supervision was revoked was not authorized.  Applicant is entitled to relief. 
            Relief is granted.  The judgment in Cause No. 2006-CR-11-B in the 138th Judicial District
Court of Cameron County is set aside, and Applicant is remanded to the trial court so that a new
punishment may be assessed.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: September 10, 2008
Do Not Publish